Citation Nr: 1421237	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-28 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1964 to July 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in a November 2012 videoconference Board hearing, the transcript of which is included in the record. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for emphysema and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sensorineural bilateral hearing loss and tinnitus.

2.  The Veteran was exposed to loud noises (acoustic trauma) during service.

3.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation.

4.  Bilateral hearing loss did not manifest in service or to a compensable degree within one year of service separation.

5.  Tinnitus was not shown in service.  

6.  Bilateral hearing loss and tinnitus are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in September 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the November 2012 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA audiological examination in connection with his service connection claims for bilateral hearing loss and tinnitus in October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural bilateral hearing loss (organic disease of the nervous system) is considered a chronic condition listed under 38 C.F.R. § 3.309(a); as such, 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In contrast, tinnitus is not a chronic condition under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is due to noise exposure during service.  Specifically, the Veteran has stated that his hearing loss is due to his in-service military occupation as a missile control specialist with noise exposure from mortar fire, rifles, and machine guns.  Following service, the Veteran has reported his occupation as a machinist, police officer, and truck driver.

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

After a review of all the evidence, the Board first finds that the Veteran has currently diagnosed bilateral hearing loss for VA purposes during the appeal period. See 38 C.F.R. § 3.385.  In the October 2010 VA audiological examination, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 30, 40, 50, and 50 respectively, with an average puretone threshold of 43 decibels.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 25, 30, 30, and 30 respectively, with an average puretone threshold of 29 decibels.  Speech discrimination was 94 percent in the right ear and 96 percent in the left ear.  Based on this evidence, the Board finds that the Veteran has currently diagnosed bilateral hearing loss for VA purposes as the auditory thresholds for at least three of the frequencies from 500 to 4000 Hertz were greater than 26 decibels in both ears.   

On the question of in-service injury or disease, the Board finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise (acoustic trauma) in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's DD Form 214 demonstrated that he was a Hercules Missile Crewman.  The Veteran reported being as close as 100 feet from detonated missiles.  See November 2012 Board Hearing Transcript at pg. 7.  For these reasons, the Board finds the Veteran was exposed to loud noise during service.

Next, the Board finds that symptoms of bilateral hearing loss were not chronic in service.  Service treatment records do not show complaints, diagnosis, or treatment for hearing loss.  The Board notes that prior to November 1, 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  To compare the threshold hearing levels to later examinations, the ASA units must be converted to the International Standard Organization (ISO) units.  In order to convert ASA calibration to ISO calibration one adds the following decibels at each frequency: 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz and 5 decibels at 4000 Hertz.

The Veteran's July 1964 enlistment examination used ASA units.  Having converted the July 1964 audiometric examination from ASA units to ISO units, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 0, 15, and 10, respectively.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 15, and 5, respectively.  

At the service separation examination in May 1967, puretone thresholds (converted to the ISO units) at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the both ears were 15, 10, 10, n/a, and 5 respectively.  These results reflect normal hearing at service entrance and at service separation.  See Hensley, 5 Vet. App. at 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  For these reasons, the Board finds that symptoms of hearing loss were not chronic in service.  

Next, the Board finds that the weight of the probative evidence demonstrates that hearing loss did not manifest to a compensable degree within one year of service separation.  The evidence demonstrates no symptoms relating to hearing loss during the one year period after service, and no diagnosis or findings of hearing loss during the one year post-service presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.  As will be discussed in detail below, the evidence shows the first assessment of hearing loss was in 2010, over 40 years after service separation.  For these reasons, the Board finds that hearing loss did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that symptoms associated with hearing loss have not been continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  Post-service VA treatment records are absent for complaints, diagnosis, or treatment for hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence). Aside from statements made pursuant to his current claim for VA compensation, the Veteran has not reported to medical professionals that his hearing loss disability is due to service or that he experienced symptoms associated with hearing loss since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention hearing loss at any time prior to his May 2010 claim.  For example, in April 1973, six years following service separation, the Veteran filed a claim for service connection for duodenal ulcer.  The Veteran filed other claims in December 2000 for service connection for a duodenal ulcer (new and material) and service connection for hernia.  The Veteran never mentioned symptoms of hearing loss during these prior service connection claims.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his bilateral hearing loss, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss in service and a lack of hearing loss symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms associated with hearing loss have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed hearing loss is not etiologically related to service.  The Veteran was afforded a VA examination in October 2010 to assist in determining whether the Veteran's hearing loss was related to service.  The VA examiner reviewed the claims file, interviewed the Veteran, conducted audiometric testing, and diagnosed the Veteran with sensorineural bilateral hearing loss.  During the evaluation, the Veteran reported that his military occupation was as a
missile control specialist with noise exposure to mortar fire, rifles, and machine guns.  Following service, the Veteran stated that his occupation was as a machinist, police officer, and as a truck driver.  The VA examiner opined that hearing loss was less likely than not incurred in or caused by service.  In support of this opinion, the October 2010 VA examiner reasoned that due to normal hearing at enlistment and discharge from service, and with a history of post-military occupational noise exposure, the Veteran's hearing loss was not caused by or a result of military noise exposure.  The October 2010 VA medical opinion, which the Board finds to be highly probative, weighs against a finding of a relationship between currently diagnosed hearing loss and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed hearing loss and service.  While the Veteran is competent to report symptoms as they come to him through his senses, hearing loss, which has numerous possible etiologies is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his hearing loss disorder.  Instead, the Board finds the October 2010 VA medical opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, laboratory and clinical findings, to be the most probative evidence of record.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

As with his claim for hearing loss, the Veteran contends that his current tinnitus was incurred in service and is a result of the in-service noise exposure.  

The Board finds that, based on the Veteran's assertions in the October 2010 VA examination report of ringing in his ears, the Veteran has a current disability of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court determined that tinnitus was the type of disorder associated with symptoms capable of lay observation). 
As discussed in detail in the previous section above, the Board finds that the Veteran was exposed to acoustic trauma in service.  

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed tinnitus was not incurred in or otherwise etiologically related service.  As noted above, the Veteran was afforded a VA examination in October 2010 to assist in determining whether the Veteran's tinnitus was related to service.  During the evaluation, the Veteran reported that tinnitus had its onset in 1970, approximately three years after service separation.  The VA examiner opined that due to normal hearing at discharge from service and post-military occupational noise exposure working as a machinist without hearing protection within the first year of service separation, and due to the Veteran's claimed onset date in 1970, tinnitus was less likely caused or a result of in-service noise exposure.  The VA examiner reviewed the claims file and interviewed the Veteran.  The Board finds that October 2010 VA examination to be highly probative.  

As with hearing loss, the Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed tinnitus and service.  The Board has also considered the Veteran's statements that tinnitus had its onset in service.  The Board finds, however, the Veteran has not been consistent regarding the onset of his tinnitus symptoms.  For example, during the October 2010 VA examination, the Veteran stated that tinnitus had been present since 1970; however, during the November 2012 Board hearing, the Veteran testified that tinnitus began in service in 1966.  See Board Hearing Transcript at pgs. 4-5.  

Post-service VA treatment records are also absent for complaints or a diagnosis of tinnitus.  See Buchanan, 451 F.3d at 1337 (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  Aside from statements made pursuant to his current claim for VA compensation, the Veteran has not reported to medical professionals that tinnitus had its onset in service. 
 
Moreover, as noted in the previous section, the Veteran filed other claims for service connection, but did not mention tinnitus at any time prior to his May 2010 claim.  The Veteran filed a claim for service connection for duodenal ulcer in April 1973, six years following service separation.  He also filed other claims in December 2000 for service connection for a duodenal ulcer (new and material) and service connection for hernia; however the Veteran did not report symptoms of tinnitus during those service connection claims.  The Veteran has demonstrated that he understands the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  As such, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain tinnitus in service.  

For these reasons, the Board finds that the Veteran's assertion of onset of tinnitus in service is not credible.    

The Veteran has also not demonstrated that he possesses the education, training, or experience to provide a competent opinion on a complex medical issue such as the etiology of his tinnitus.  For the reasons discussed above, the Board finds the October 2010 VA medical opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, and clinical findings, to be the most probative evidence of record.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran maintains that he has respiratory conditions, to include emphysema and COPD, as a result of exposure to cold and wet climate while out in the field during service, which resulted in breathing and chest problems.  See November 2012 Board Hearing Transcript at pg. 5.  

During the November 2012 Board hearing, the Veteran testified that he was last seen by a VA physician at the Houston VA Medical Center in October 2012 for his respiratory disorder and was given a "breathing test."  These VA treatment records have not been obtained and associated with the claims file.  These treatment records are relevant as they may provide evidence as to whether the Veteran has a current diagnosis of emphysema and/or whether currently diagnosed COPD is related to service.  

Moreover, during the November 2012 Board hearing, the Veteran testified that he first sought treatment for breathing problems from the Houston VMAC at age 24 (i.e. in approximately 1970).  On remand, efforts should be made to obtain any VA treatment records from 1970 to the present which have not already been associated with the record.  

Further, VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In the present case, the Veteran has been diagnosed with COPD.  The Veteran contends that his COPD is related to his exposure to cold and wet climate while in the field during service.  Given that the Veteran has credibly testified that he was in the field in both summer and winter months to conduct missile testing, which the Board finds to be consistent with his military occupation in his DD Form 214, the Board finds his assertions of exposure to cold and wet climate to be credible.  As such, on remand, a VA medical opinion should be obtained in order to assist in determining whether currently diagnosed COPD, or any other respiratory disorder, is etiologically related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all VA clinical records from the Houston VAMC from 1970 to the present.  (Note: the Veteran testified that he was seen as recently as October 2012).

2.  Schedule an appropriate VA medical examination to assist in determining the etiology of the Veteran's respiratory disorder, to include COPD.  The examiner is asked to diagnose all other current respiratory disorders.

Then, after reviewing all pertinent documents in the claims file and obtaining a complete medical history from the Veteran, the examiner should offer an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that any respiratory disorder, to include COPD, was incurred in or is otherwise related to service, to include credible statements regarding exposure to cold and wet climate. 

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3. The RO should readjudicate on the merits the issues of service connection emphysema and COPD.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


